UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended October 2, 2010 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 1-7753 DECORATOR INDUSTRIES, INC. (Exact name of registrant as specified in its charter) Pennsylvania 25-1001433 (State or other jurisdiction ofincorporation or organization) (I.R.S. Employer Identification No.) 10011 Pines Blvd., Suite #203-C, Pembroke Pines, Florida (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code:(954) 436-8909 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232-405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes oNo þ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,”“accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesoNo þ Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. Title of each class Outstanding at November 16, 2010 Common Stock, Par Value $.20 Per Share 3,153,596 shares PART I – FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS DECORATOR INDUSTRIES, INC. BALANCE SHEET ASSETS October 2, 2010 January 2, 2010 (UNAUDITED) Current Assets: Cash and Cash Equivalents $ $ Accounts Receivable, less allowance for doubtful accounts ($264,333 and $269,080) Inventories Income Taxes Receivable - Other Current Assets Total Current Assets Property and Equipment Land, Buildings & Improvements Machinery, Equipment, Furniture & Fixtures and Software Total Property and Equipment Less: Accumulated Depreciation and Amortization Active Assets, Net Property Held for Sale, Net Net Property and Equipment Goodwill, less accumulated Amortization of $1,348,569 Deferred Income taxes Other Assets Total Assets $ $ LIABILITIES & STOCKHOLDERS' EQUITY Current Liabilities: Accounts Payable $ $ Current Maturities of Long-term Debt Checks Issued But Not Yet Presented - Accrued Expenses: Compensation Other Total Current Liabilities Long-Term Debt Total Liabilities Stockholders' Equity Common Stock $.20 par value: Authorized shares, 10,000,000; Issued shares, 4,867,440 and 4,808,729 Paid-in Capital Retained Earnings Less: Treasury stock, at cost: 1,713,844 shares Total Stockholders' Equity Total Liabilities and Stockholders' Equity $ $ The accompanying notes are an integral part of the financial statements. 1 DECORATOR INDUSTRIES, INC. STATEMENTS OF EARNINGS (UNAUDITED) For the Thirteen Weeks Ended For the Thirty-Nine Weeks Ended October 2, 2010 October 3, 2009 October 2, 2010 October 3, 2009 Net Sales $ % $ % $ % $ % Cost of Products Sold % Gross Profit % Selling and Administrative Expenses % Operating Loss ) -13.2
